                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

JOHN BARKER
                                                                          CIVIL ACTION
VERSUS
                                                                          NO. 21-135-JWD-SDJ
LIVINGSTON PARISH DETENTION CENTER

                                             RULING

       On or about March 1, 2021 the pro se plaintiff, a person formerly confined at the Livingston

Parish Detention Center filed this proceeding pursuant to 42 U.S.C. § 1983. See R. Doc. 1. On

April 13, 2021, the Court forwarded a notice to the plaintiff advising him of certain deficiencies

in his pleadings, and the time in which he could remedy the deficiencies. See R. Doc. 2.

       A review of the record now reflects that the plaintiff has failed to remedy the deficiencies

of which he was notified. Instead, a copy of the Deficiency Notice (R. Doc. 2) has been returned

to the Court on May 5, 2021, as undeliverable, with a notation of “RETURN TO SENDER AUG

15 2021 INMATE NOT HERE.” See R. Doc. 3.

       Pursuant to Local Rule 41(b)(4) of the Court, the failure of a pro se litigant to keep the

Court apprised of a change of address may constitute a cause for dismissal for failure to prosecute

when a notice has been returned to a party or the Court for the reason of an incorrect address and

no correction is made to the address for a period of thirty (30) days. As a practical matter, the case

cannot proceed without an address where the plaintiff may be reached and where he may receive

pertinent pleadings, notices or rulings. Accordingly,

       IT IS ORDERED that the plaintiff’s claims be and are hereby dismissed, without

prejudice, for failure of the plaintiff to prosecute this proceeding and for failure to keep the Court

apprised of a current address.
       IT IS FURTHER ORDERED that, on motion of the plaintiff, filed within thirty (30) days,

and upon a showing of good cause the Court may consider reinstatement of the plaintiff’s claims

on the Court’s Docket. Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana on June 30, 2021.




                                              S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
